Citation Nr: 0801445	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-18 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for diabetes mellitus, 
type II.

3.  Entitlement to an increased compensable rating for 
residuals of a left hand fracture. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for gastrointestinal disability, claimed as 
gastritis/peptic ulcer disease (PUD).


REPRESENTATION

Appellant represented by:	John W. Craynock, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the RO denied service 
connection for diabetes mellitus, type II, and Hepatitis C.  
By that same rating action, the RO awarded service connection 
for gastritis/PUD; an initial 10 percent evaluation was 
assigned, effective May 22, 2002.  The RO also continued a 
noncompensable evaluation for the service-connected residuals 
of a left hand facture.

In July 2007, the Board remanded the veteran's claims to the 
RO so that he could be afforded a requested videoconference 
hearing. 

In September 2007, the veteran testified at videoconference 
hearing before the undersigned.  A copy of the hearing 
transcript has been associated with the claims file.  During 
the hearing the veteran's representative waived initial RO 
consideration of VA progress notes, dated from September 2003 
to April 2007.  38 C.F.R. § 20.1304 (2007). 

The issue of entitlement to service connection for hepatitis 
C is discussed in the Remand section of this decision and is 
remanded to the RO via VA's Appeals Management Center.  The 
veteran will be advised if further action is required on his 
part.


FINDINGS OF FACT

1.  Hepatitis C and diabetes mellitus, type II, were not 
manifested in service or within one year thereafter and have 
not otherwise been shown to be related to service.

2.  The veteran is right hand dominant.

3.  The service-connected residuals of a fracture of the left 
hand are asymptomatic with no limitation of motion of the 
fingers, or weakness, fatigability, incoordination, or pain 
on use of the left hand.

4.  Throughout the duration of the appeal, the service-
connected gastritis/PUD has been manifested by subjective 
complaints without small nodular lesions, or moderate ulcer 
disease.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service, 
nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

3.  The criteria for an increased compensable evaluation for 
residuals of a fracture of the left hand have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5213-5215 (2007).

4.  The criteria for an initial evaluation in excess of 10 
percent for PUD/gastritis have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic 
Codes 7305-7307 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  

Such notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

Proper VCAA notice should also provide notice as to veteran 
status, assignment of a rating, and an effective date.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).



Duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regards to the service connection and increased rating 
claims for Hepatitis C and diabetes mellitus, type II, and 
residuals of a left hand fracture, respectively, VA provided 
the veteran with notice on the Pelegrini II VCAA elements in 
a March 2003 letter.  The letter did not explicitly tell the 
veteran to submit all relevant evidence in his possession.  
The letter did, however, tell him to let VA know of any 
evidence he thought would support his claim, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  

By a November 2007 letter, VA provided the appellant 
information regarding effective dates and percentage ratings 
pursuant to Dingess, supra.  

In Pelegrini II, the Court held that VCAA notice should be 
given before an initial agency of original jurisdiction (AOJ) 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  The March 2003 letter was provided after the 
initial denial, but the timing deficiency was cured when the 
above-referenced claims were readjudicated via an April 2005 
statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The timing deficiency with regard to the November 2007 letter 
was not cured, but since no rating or effective date is being 
set in this decision, the veteran is not prejudiced.

Initial Rating

This appeal, in part, also arises from a disagreement with an 
initial rating following the grant of service connection for 
gastritis/peptic ulcer disease.  The United States Court of 
Appeals for Veterans Claims (Court) has held that once 
service connection is granted the claim is substantiated, any 
deficiency in the VCAA notice is not prejudicial and further 
VCAA notice is generally not required.  Dunlap v. Nicholson, 
21 Vet App 112 (2007); Dingess v. Nicholson, 19 Vet. App. 
473, 490-1 (2006).  The United States Court of Appeals for 
the Federal Circuit has also held that additional VCAA notice 
is not required when there is an appeal from the initial 
grant of service connection.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  No further VCAA notice was required 
once the RO awarded service connection for gastritis/PUD in 
June 2003.


Duty to Assist

Service Connection and Increased Rating Claims

Regarding VA's duty to assist the appellant with his claims 
for service connection and increased rating for Hepatitis C, 
diabetes mellitus, type II, and residuals of a left hand 
fracture, respectively, relevant service and post-service 
private and VA examination and clinical treatment reports, 
along with statements and testimony of the veteran, have been 
associated with the claims file.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case, as there is no competent evidence linking the 
veteran's diabetes mellitus, type II, to his period of 
military service.  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  While the veteran submitted extensive 
VA outpatient reports that showed current treatment for 
Hepatitis C, they did not contain an opinion as to the 
relationship, if any, between diabetes and his period of 
military service.

Initial Evaluation Claim

Concerning VA's duty to assist the appellant with his initial 
evaluation claim, service medical and post-service VA and 
private examination and clinical treatment reports, and 
statements and testimony of the veteran, have been associated 
with the claims file. 

In addition, the veteran was examined by VA in April 2003 and 
June 2005 for the purpose of determining the etiology and 
current severity of his service-connected gastritis/peptic 
ulcer disease.  A copy the above-referenced VA examination 
reports, are contained in the claims file.  There is no 
evidence or contention that said gastritis/PUD has changed 
since those examinations.



II.  Service Connection Claims

A.  Laws and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cirrhosis of the 
liver and diabetes mellitus, type II, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

B.  Analysis- Diabetes Mellitus, Type II

The veteran has contended that he acquired diabetes mellitus 
as the result of the conditions under which he served on 
active duty.  

The veteran's representative acknowledged that he was unclear 
as to how diabetes mellitus, type II was related to service 
because the veteran served in Korea, not Republic of Vietnam. 
(T. at page (pg.) 25).  

Service medical records are negative for complaints, 
treatment, or diagnosis of diabetes mellitus, type II.

The March 1975 service discharge examination report reflects 
that all of the veteran's pertinent systems were "normal."

The record clearly documents current diabetes mellitus, type 
II.  A September 2003 

The first post-service evidence of diabetes mellitus, type 
II, was in August 2001 (see, private treatment record, dated 
in August 2001, containing a diagnosis of diabetes mellitus, 
type II).  At that time it was reported that symptoms had 
been present for the past two to three weeks.  

Treatment and examination records dated prior to 2001; make 
no mention of diabetes or pertinent symptoms.  

The only evidence linking the current diabetes to service 
consists of the veteran's statements.  As a lay person, 
however, he is not competent to offer a medical opinion as to 
the causes of the current diabetes mellitus.  Barr.  The 
veteran would be competent to report a continuity of 
symptomatology, but he has not done so.  The contemporaneous 
record contains no complaints referable to diabetes for 
approximately 25 years after service.

Absent any competent evidence linking the veteran's diabetes 
mellitus, type II, to his period of military service, the 
weight of the evidence is against the claim, and it must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Increased Rating Claim

General Laws and Regulations

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a fracture of 
the left hand warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.   Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007). 

Orthopedic criteria

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).


Analysis

The residuals of a fracture of the veteran's left hand are 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes, 
5010 and 5003, as traumatic arthritis.  

On examination for separation from service in March 1975, it 
was reported that the veteran had fractured his left hand 
playing basketball the previous month.  He remained in a 
cast.  On VA examination in July 1975, it was specified that 
the fracture had involved the carpal bone.  An X-ray 
examination was negative.  The pertinent diagnosis was 
negative findings for left hand from residuals of fracture.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

The diagnostic codes pertaining to impairment of the elbow, 
forearm, wrist, hand, and fingers apply different disability 
ratings based upon whether the major or minor arm is 
affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5213-5230.  In 
this case, the evidence shows that the veteran is right-
handed, and thus the rating for the non-dominant arm applies.

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  Normal ulnar deviation of the wrist is from 0 to 45 
degrees, and normal radial deviation is from 0 to 20 degrees. 
38 C.F.R. § 4.71, Plate I (2007).

For impairment of supination and pronation of the hand, a 10 
percent rating is warranted when supination in either the 
major (dominant) or minor extremity is limited to 30 degrees 
or less.  A 20 percent rating is warranted for either the 
major or minor extremity when pronation is lost beyond last 
quarter of arc, and the hand does not approach full 
pronation.  A 20 percent rating is warranted for the major 
upper extremity when pronation is lost beyond middle of the 
arc.  A 20 percent rating is warranted when there has been a 
loss of bone fusion, such that the major or minor hand is 
fixed near the middle of the arc or is in moderate pronation.  
A 20 percent rating is warranted when there has been a loss 
of bone fusion such that the major hand is fixed in full 
pronation.  A 30 percent rating is warranted when the major 
hand is fixed in full supination or hyperpronation. 
38 C.F.R. 4.71a, Diagnostic Code 5213 (2007).

For ankylosis of the wrist, a 20 degree rating is warranted 
for favorable ankylosis of the minor hand, in 20 to 30 
degrees dorsiflexion.  Any other position except favorable 
warrants 30 percent rating for the minor hand.  Unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation warrants a 40 percent rating for the minor 
hand.  38 C.F.R. 4.71a, Diagnostic Code 5214 (2007).

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2007).

Diagnostic Codes 5205 (ankylosis of the elbow), 5206 
(limitation of flexion of the forearm), 5207 (limitation of 
extension of the forearm), 5209 (other impairment of the 
elbow, flail joint fracture), 5210 (nonunion of the radius 
and ulna, with flail joint), 5211 (impairment of the ulna), 
5212 (impairment of the radius), 5214 (ankylosis of the 
wrist), 5216-5227 (ankylosis of the fingers), 5228-5230 
(limiation of motion of individual digits), along with 
diagnostic criteria pertaining to impairment of the nerves do 
not provide a route to a compensable rating, as the medical 
evidence does not show that the veteran has any of these 
conditions.  (see, June 2005 VA examination report, 
containing clinical findings of normal strength and dexterity 
of the left hand and normal full and active passive range of 
motion of all fingers; the veteran was able to flex his left 
thumb with all his fingers (i.e., second through fifth 
fingers)).  

The veteran has been shown to have minimal degenerative 
changes of the fingers of the left hand (see, X-rays of the 
left hand, performed by VA in June 2005).  This finding 
raises the question of whether a minimum compensable (10 
percent) evaluation is warranted in view of 38 C.F.R. § 4.59 
(2007).  Under this section, recognition is warranted for 
actually painful, unstable, or malaligned joints, due to 
healed injury, to be entitled to at least the minimum 
compensable rating for the joint.  Specifically, with any 
form of arthritis, painful motion is an important factor of 
disability. Id.  When evaluated by VA In June 2005, however, 
the veteran had full range of motion of the left hand without 
pain.  Thus, section 4.59 does not support a compensable 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In considering the effect of additional loss of range of 
motion of the left hand and wrist due to pain, fatigue, 
weakness, or lack of endurance following repetitive use, the 
June 2005 VA examiner specifically concluded that respective 
use of range of motion of the left hand was not additionally 
limited by pain, fatigue, weakness, or lack of endurance.  
The examiner specifically stated that there appeared to be no 
functional defects of the left hand upon physical 
examination.  Thus, despite the veteran's testimony that he 
has left hand and wrist pain upon repetitive motion, there is 
no credible evidence that any pain on use or during flare-
ups, abnormal movement, fatigability, incoordination, or any 
other such factors results in the left hand, wrist or fingers 
being limited in motion to the extent required for a higher 
rating.  See 38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 
Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's residuals of a fracture of the left hand 
warrant no more than a noncompensable rating.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of- the-doubt" rule does not 
apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).


IV.  Initial Evaluation Claim-

By a June 2003 rating action, the RO awarded service 
connection for PUD/gastritis; an initial 10 percent 
evaluation was assigned pursuant to 38 C.F.R. § 4.114, 
Diagnostic Codes 7305-7307 (2005).  The RO based their 
decision, in part, on service medical records and an April 
2003 VA examination report, containing diagnoses of viral 
gastritis and peptic ulcer, respectively.

The Board notes that, effective July 2, 2001, the rating 
criteria used to determine the severity of disabilities 
affecting the digestive system were revised. However, there 
were no substantive changes to Diagnostic Codes 7305, 7306, 
or 7307.

Based on the nature of the disability at issue, 
PUD/gastritis, there are three Diagnostic Codes under which 
this disability may be potentially rated:  Diagnostic Code 
7305 (duodenal ulcer), Diagnostic Code 7306 (marginal 
(gastrojejunal) ulcer); and Diagnostic Code 7307 (gastritis). 

Diagnostic Code 7305, relating to duodenal ulcers, provides 
that, moderate ulcer disease with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration or with continuous moderate manifestations 
warrants a 20 percent rating.  Mild ulcer disease with 
recurring symptoms once or twice yearly warrants a 10 percent 
rating. 3 8 C.F.R. § 4.114, Diagnostic Code 7305.

The rating criteria for gastrojejunal ulcer under Diagnostic 
Code 7306 are as follows.  A 10 percent rating is assigned 
for mild ulcer with brief episodes of recurring symptoms once 
or twice yearly.  A moderate ulcer with episodes of recurring 
symptoms several times a year warrants an evaluation of 20 
percent.  A 40 percent rating is for assignment when the 
ulcer is moderately severe, with intercurrent episodes of 
abdominal pain at least once a month partially or completely 
relieved by ulcer therapy, and with mild and transient 
episodes of vomiting or melena.  The next higher rating of 60 
percent is assigned when the ulcer is severe, and the same as 
pronounced with less pronounced and less continuous symptoms 
with definite impairment of health.  A 100 percent schedular 
rating is assigned for ulcer disease which is pronounced, 
with periodic or continuous pain unrelieved by standard ulcer 
therapy with periodic vomiting, recurring melena or a 
hematemesis, and weight loss, so as to render the individual 
totally incapacitated. A 20 percent is warranted for: 
moderate, with episodes of recurring symptoms several times 
per year.  38 C.F.R. § 4.71a, Diagnostic Code 7306.

According to Diagnostic Code 7307, chronic hypertrophic 
gastritis, with small nodular lesions and symptoms, warrants 
a 10 percent evaluation.  A 30 percent evaluation is 
warranted in cases of multiple small eroded or ulcerated 
areas and symptoms.  A 60 percent evaluation is warranted in 
cases of severe hemorrhages or large ulcerated or eroded 
areas.  38 C.F.R. § 4.114, DC 7307.

After a review of the evidence of record, the Board finds 
that since the effective date for the grant of service 
connection for PUD/gastritis, a higher initial evaluation is 
not warranted.  In reaching the foregoing determination, the 
Board recognizes that throughout the duration of the appeal, 
the veteran received treatment for symptomatic gastritis, 
despite having been prescribed medication (Zantac).  He has, 
however, never been found to have had chronic gastritis with 
multiple small eroded or ulcerated areas, and symptoms.  
Indeed, when examined by VA in April 2003 and June 2005, the 
veteran's abdominal area was noted to have been "normal."  
Thus, a 20 percent compensable evaluation under Diagnostic 
Code 7307 is not warranted.  

In addition, inasmuch as no stomach ulceration has been shown 
by the medical evidence of record, there is no basis for a 
higher initial evaluation for gastric, duodenal, or marginal 
(gastrojejunal) ulcer under Diagnostic Codes 7305 or 7306. 
38 C.F.R. § 4.114, Diagnostic Codes 7305, 7306.

The Board has considered whether a "staged" rating is 
appropriate. 
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
record, however, shows the same level of PUD/gastritis under 
the rating schedule throughout the period since the effective 
date of service connection, i.e., May 22, 2002.  It does not 
support assigning different percentage disability ratings 
during the period in question.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

V.  Extrascheuldar Consideration

There is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2007).  Indeed, the veteran 
testified before the undersigned that he quit his previously 
employment at a shipyard because he was offered an early out.  
(T. at pg. 28).  Therefore, there is no marked interference 
with current employment.  The service-connected disabilities 
on appeal have not required any periods of hospitalization 
since the effective date of service connection.  The Board 
will not, therefore, refer the question of entitlement to an 
extraschedular evaluation for consideration by appropriate 
first line authorities.


ORDER

Service connection for diabetes mellitus, type II, is denied. 

An increased compensable evaluation for residuals of a 
fracture of the left hand is denied.

An initial evaluation in excess of 10 percent for 
PUD/gastritis is denied. 



REMAND

VA and private treatment records document current hepatitis 
C.  The veteran has testified that he received injections for 
treatment of gastrointestinal symptoms during service in 
Korea.  In March 2007, a VA Nurse Practitioner noted that the 
reported risk factors for the veteran's hepatitis C included 
treatment for gastrointestinal disability in Korea "in the 
1980's (sic)."

This evidence crosses the low threshold to trigger VA's duty 
to provide an examination.  An examination is needed so that 
a competent medical professional can consider a complete and 
accurate history and assess the likelihood that the veteran 
acquired a hepatitis C as the result of exposures in service.

Accordingly, this case is remanded for the following:

1.  The veteran should be afforded an 
examination, preferably by a physician 
with expertise in the area of liver 
disease, to determine the likelihood that 
the current hepatitis C is related to 
exposures during active service.  The 
examiner should review the claims folder 
and note such review in the examination 
report.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that current hepatitis C is the 
result of a risk factor in service.  The 
examiner should provide a rationale for 
the opinion.

2.  If the claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


